Citation Nr: 9906625	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of a 
rupture of the abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.  This appeal arises from a May 1996 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied service connection for a rupture of the 
abdomen.  The notice of disagreement was received in May 
1996.  The statement of the case was issued in May 1996.  The 
veteran's substantive appeal was received in June 1996.

On August 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).  At that time, the veteran raised the issue of service 
connection for the residuals of a right testicle injury to 
include erectile dysfunction.  This issue had never been 
addressed in a rating action.  Moreover, the Board can not 
accept jurisdiction over this issue because a notice of 
disagreement on the issue of service connection for the 
residuals of a right testicle injury, to include erectile 
dysfunction has not been filed by the veteran.  See 38 C.F.R. 
§§ 20.200 and 20.201 (1998); See also Archbold v. Brown, 9 
Vet. App. 124 (1996).  The issue of the veteran's entitlement 
to service connection for the residuals of a right testicle 
injury, to include erectile dysfunction, is not inextricably 
intertwined with the current appeal.  Thus, the issue is 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  By a May 1996 rating action, the RO denied service 
connection for an injury resulting in a rupture of the 
abdomen.

2.  The veteran perfected his appeal regarding this issue in 
June 1996.

3.  At his August 1998 personal hearing, the veteran 
indicated that he did not wish to pursue the issue of service 
connection for a rupture of the abdomen but rather he wished 
the Board to consider the issue of service connection for a 
disability of the right testicle.

4.  The veteran's August 1998 statement before the Board is 
construed as a request to withdraw his appeal as to the 
certified issue of entitlement to service connection for a 
rupture of the abdomen.  

5.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for the residuals of a rupture of the 
abdomen have been met, and the veteran's appeal is dismissed.  
38 U.S.C.A. § 7105 (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204 (b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1996, the veteran filed a claim for service 
connection for an injury resulting in a rupture of the 
abdomen.  By a May 1996 rating action, the RO denied service 
connection for the same.  

The veteran filed a notice of disagreement with this rating 
action in May 1996 

wherein he indicated that the issue was service connection 
for a rupture of the abdomen.  The veteran perfected his 
appeal in June 1996.  The veteran's claim was certified for 
appeal to the Board in December 1997.

At his August 1998 personal hearing, the veteran indicated 
that he wished to clarify the issue that he sought to appeal.  
Specifically, he stated that he was not seeking compensation 
for a stomach rupture or the residuals thereto.  Instead, he 
testified that he wished to pursue a claim for service 
connection for a disability of the right testicle.  The Board 
accepted testimony on this issue.

Under these circumstances, the Board construes the statements 
made by the veteran at his August 1998 personal hearing as a 
request to withdraw his appeal regarding his claim for 
service connection for the residuals of a rupture of the 
abdomen.

Under applicable criteria, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. § 7105(d) (5) (West 
1991).  A substantive appeal may be withdrawn in writing at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  Withdrawal 
may be made by the appellant or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (1998).  In the case at hand, prior to the 
promulgation of a decision by the Board, the veteran clearly 
withdrew his claim on appeal for service connection for a 
rupture of the abdomen.  As a result of the withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration.  Consequently, the veteran's appeal is 
dismissed without prejudice.  



ORDER

The appellant's appeal for service connection for the 
residuals of a rupture of the abdomen is dismissed.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 
- 2 -


- 4 -


